Citation Nr: 1201750	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $9,587.60, to include the preliminary issues of the validity of the debt and whether the waiver request was timely filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, that reduced the Veteran's compensation benefits due to his incarceration for a felony, effective January 19, 2005, creating an overpayment of $9,587.60.  In a September 2006 decision, the Veteran's request for a waiver of the overpayment was denied by the VA Debt Management Center in St. Paul, Minnesota.  

In his April 2007 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was scheduled for a hearing in January 2010, but failed to appear.  His hearing request is considered withdrawn.  38 C.F.R. § 20.702.

The Board remanded the appeal in June 2010 for additional development.  

A portion of the assessed indebtedness in question has been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated, plus interest. 


FINDINGS OF FACT

1.  An overpayment in the amount of $9,587.60 was created as the result of the Veteran's incarceration for conviction of felony and his failure to timely notify VA of that fact.

2.  The Veteran was notified of his right to request a waiver of the overpayment on June 30, 2005.  

2.  The Veteran did not submit a request for waiver within 180 days of his notice of the overpayment. 


CONCLUSIONS OF LAW

1.  The overpayment of the Veteran's VA compensation benefits in the amount of $9,587.60, was properly created.  38 U.S.C.A. § 1114(a), 5313(a)(c)(d) (West 2002); 38 C.F.R. § 3.665(a)(c)(d)(2011). 

2.  The Veteran's request for waiver of the overpayment indebtedness in the principal amount of $9,587.60 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  These provisions do not apply in the case or requests for waiver of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The Board issued a prior remand in June 2010 for additional development.  It instructed the agency of original jurisdiction (AOJ) to obtain a copy of the "Notice of Rights and Obligations" sent with the June 2005 notice.  A copy of this notice was associated with the record.  The AOJ issued a supplemental statement of the case denying the claim both on the merits and due to failure to file a timely waiver request.  This development reflects substantial compliance with the June 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  



I. Factual Background

Beginning August 1, 1995, the Veteran was awarded a total disability rating based upon individual unemployability (TDIU).  

On June 17, 2004, the RO was informed that the Veteran was in a local jail awaiting transfer to a Federal facility.  His trial was scheduled for July 2004.  On September 13, 2004, the RO learned that the Veteran pled guilty to a felony, but had not been sentenced.  

On September 15, 2004, the RO sent the Veteran a letter to his listed address in Danville, Virginia (Danville) informing him that his VA benefits were subject to apportionment.  It also informed him that they were aware that he was currently in jail awaiting sentencing and requested that he notify them as soon as possible of the date of the conviction.  

On March 10, 2005, the RO sent a letter to the Veteran's prison address.  It informed him that they learned that he had been incarcerated beginning November 19, 2004.  Consequently, they proposed to reduce his payment and informed him that it would result in an overpayment.  The Veteran responded with an accounting of his expenses and stated that his brother had power of attorney for his business affairs.  He enclosed several bills, including a March 2005 bill, sent to the Danville address.  

A June 15, 2005 letter sent to his prison address informed him that the proposed benefit reduction had been implemented.  The Veteran responded a few days later.   He asserted that the reduction would pose significant hardship on his child.  

A June 30, 2005 letter from the Debt Management Center sent to his Danville addressed informed the Veteran that an overpayment of $9,587.60 had occurred.  It advised him that his benefits had been reduced to $108.00 per month, and that the benefit would be withheld to recoup the overpayment.  

It notified him that he had a right to dispute the debt and request a waiver.  It directed him to learn more about these options by reviewing the enclosed document titled Notice of Rights and Obligations.  A hard copy of the Notice of Rights and Obligations was not placed in the Veteran's claims folder at this time.    

On July 28, 2005, the Veteran's brother submitted a letter acknowledging power of attorney.  He listed the Danville address as his residence.  He stated that he received the VA benefits upon the Veteran's incarceration and applied them to the Veteran's son's expenses.  

In a letter received on July 28, 2006, the Veteran requested an accounting of his benefits and an apportionment.  He acknowledged that his benefits had been reduced to $108.00 per month, and that because of an overpayment, he had not received any payment for a period he described as the past two years.  He asked that only half of his benefit be credited to the overpayment, because this was his only income and he needed to pay expenses.

On August 3, 2006, the RO sent an accounting of VA benefits to the Veteran at the Danville, VA address.  

On August 25, 2006, the RO sent correspondence to the prison address and requested that the Veteran complete a Financial Status Report.  

The Veteran submitted the Financial Status Report on September 1, 2006.  He contended that he should not be responsible for the debt.  He explained that he informed his probation officer prior to sentencing to contact VA to stop the overpayments.  

On September 22, 2006, VA denied the Veteran's request for a waiver on the basis that his application was not filed within 180 days of the date of notification of indebtedness.  
  
In October 2006, the Veteran submitted a notice of disagreement with the September 2006 denial of a waiver for the overpayment.  He reported that he did not receive the initial notice of overpayment.  He explained that he was not regularly receiving his mail while he was being transferred between penal facilities.  

In April 2010, the Veteran stated that he informed his probation officer to contact VA to stop payment.  He reported that he became aware of the indebtedness from the March 10, 2005 letter proposing to reduce his benefits and that he received the letter several months later.  He again reported financial hardship from repayment.  

Following the June 2010 remand by the Board, the RO produced a copy of the VA Form 0748 Notice of Rights and Obligations that was enclosed with the June 30, 2005 letter notifying him of the plan to withhold benefits.  It informed him that he had a right to request waiver of the debt and that such a request must be submitted within 180 days of the letter.  

In June 2010, the Veteran stated that he never received the June 30, 2005 letter informing him that he could request a waiver of overpayment.  

II. Legal Analysis 

(i) Validity of the debt

Generally, any person who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for a conviction of a felony committed after October 7, 1980, and is rated 20 percent or more, shall not be paid compensation, or dependency and indemnity compensation, in excess of the amount specified in 38 U.S.C.A. § 1114(a), beginning on the 61st day of incarceration.  A person whose benefits are subject to this reduction shall be informed of the rights of the person's dependence to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  38 U.S.C.A. § 5313(a)(c)(d) (West 2002): 38 C.F.R. § 3.665(a) (2011). 

The rates for wartime disability compensation are noted in 38 U.S.C.A. § 1114. Under section (a), the monthly compensation specified is at the 10 percent rate. 

Initially, the Board must determine if the Veteran's debt due to overpayment of his Veteran's benefits was properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  (The issue of the validity of the debt must be resolved prior to consideration of the issue of waiver of recovery).  For an improper creation of the overpayment, there would have to be evidence that the Veteran was legally entitled to VA compensation benefits at the total disability rate while he was incarcerated beginning January 19, 2005; or, if he was not legally entitled to these benefits during this period, then it must be shown that the VA was solely responsible for the erroneous payment of excess benefits. 

In the Veteran's case there is no dispute that his incarceration in a penal institution for a felony commenced on November 19, 2004.  Under the terms of 38 U.S.C.A. § 1114(a), January 19, 2005, the 61st day of incarceration, was the proper date for the reduction of his compensation benefits to the 10 percent rate.  Clearly, under the law the Veteran was not legally entitled to VA compensation benefits at the total disability rate while he was incarcerated beginning November 19, 2004.  

VA audits have determined the amount of the original overpayment debt and there is no assertion or evidence that the original calculated overpayment and debt of $9,587.60 is incorrect. 

The evidence does not show that the VA was in any way responsible for the erroneous payment of excess benefits in violation of 38 U.S.C.A. § 1114(a) while the Veteran was incarcerated.  The RO informed the Veteran in a September 2004 letter that they were aware of his pending legal proceedings and requested that he immediately notify them of the date of conviction.  

The Veteran has argued that he was unaware that he was being paid at the 100 percent rate during the four month period when the overpayment was created.  In a similar vein he has stated that he told his parole officer to inform VA of his incarceration.

The record; however, shows that he was given notice by VA that he was responsible for advising VA of any conviction.  It was clearly his responsibility to advise VA of his conviction, and VA had advised him of this fact.  There is no indication that the Veteran ever checked with his parole officer, or took other action to insure that VA had timely notice of his conviction.  

Moreover, there is no provision that would prevent the creation of an overpayment on the basis of ignorance or the failure of third parties to provide timely notice of a change in the Veteran's status.

In view of the above, the Board finds that the overpayment of $9,587.60 was properly created by the application of 38 U.S.C.A. § 1114(a) effective on the 61st day following the date of the Veteran's incarceration in November 19, 2004 for a felony conviction.  In such a case as this, the question of the propriety of the creation of overpayment is determined by the law and not the evidence.  The Veteran's claim regarding the propriety of the creation of the overpayment in the calculated amount of $ 9,587.60 must be denied because of the lack of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

(ii) Notification of right to request waiver of indebtedness

The Veteran contends that he did not receive proper notice of the right to request a waiver of the indebtedness.  

A request for waiver of a debt other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a). 

Although a hard copy of the VA Form 0748 Notice of Rights and Obligations was not associated with the claims folder, the RO produced a copy of the notice referred to in the June 2005 letter.  The June 30, 2005 letter contained adequate notice of the need to request a waiver of the debt within 180 days.  See also Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  

The record shows that VA was informed of his incarcerated address beginning February 23, 2005.  The RO began sending notification to the prison address starting with the March 10, 2005 proposal to reduce his benefits due to incarceration.  

However, the VA Debt Management Center sent the June 30, 2005 letter notifying him of his right to request a waiver of overpayment to the Danville address.  In his September 2006 Notice of Disagreement, the Veteran contended that he did not receive the June 30, 2005 notice, as it was not sent to his prison address. 

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by providing proper notice to the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

VA's use of an incorrect address for a claimant constitutes the "clear evidence" needed to rebut the presumption of regularity that notice was sent to the claimant's "last known address" of record.  Fluker v. Brown, 5 Vet. App.  296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order)

Once the presumption has been rebutted, the burden shifts to the Secretary to show that regular mailing practices were followed in mailing the document in question in accordance with applicable law and regulation, or that the appellant actually received the notice.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).

The record indicates that the Veteran received mail from the Danville address, even after his incarceration.  An insurance bill from March 2005 shows that the Veteran continued to use the Danville address for business purposes.  

His brother also received mail at the Danville address.  In July 2005, the Veteran's brother submitted a letter listing the Danville address as his residence and acknowledged that he had a power of attorney to act on behalf of the Veteran.  This implies that the brother would have forwarded mail received at the Danville address to the Veteran.  Given the Veteran's continuing use of the Danville address after his incarceration, it cannot be deemed incorrect.

The Veteran's July 2006 letter demonstrates that he had actual knowledge of the overpayment and that his benefits had been applied to the overpayment for the past two years.  He referenced the specific information contained in the June 2005 letter, such as the reduced amount of his benefit and the fact that it had been applied to an overpayment.  Thus, assuming for the sake of argument without conceding, that the notice was sent to an incorrect address, the Veteran demonstrated that he had received notice of the overpayment and reduction in benefits.  This notice was contained only in the June 2005 notice letter.

A question remains as to when the Veteran received the June 30, 2005 notice.  The 180 day period would ordinarily run from the date of the notice letter.  The Veteran's July 2006 letter indicates that he had been aware of the overpayment and withholding of his benefits for some time, inasmuch as he reported awareness of the non-receipt of his benefit for two years and of the reasons for the non-receipt.  It is therefore, reasonable to apply the ordinary rule and conclude that June 30, 2005, is the date of notice of the overpayment.

The Board finds that the Veteran received the June 30, 2005 letter and that it provided adequate notification of the time limit for filing waiver request.  The Veteran did not file a waiver request within 180 days of the June 30, 2005 notification.  

Hence, the 180 day period for filing for a waiver began June 30, 2005, and his request was not timely filed.  See 38 C.F.R. § 1.963(b).


ORDER

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $9,587.60 is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


